        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 1 of 17




             IN THE UNITED STATES I'ISTRICT COIIRT T'OR THE

                       WESTERN DISTRICT OT OKI,AIIOMA


UNITED STATTS OF AMERICA,                     )
                                              )
                      Plrtntiff,              )
                                              )
              -vs-                            )       No. CR-18-217-G
                                              )
CHRISTOPTTER         CEAI' P(X)L,             )
   a/Ur Chrirtopher     C.   Poole            )
   e/Ua Cltyboy,                              )
                                              )
                      Ilefendant.             )

                                     PLEAAGREEMENT

                                       Iltroduction

       L     This PIea Agreement, in conjunction with a Plea Supplement filed

contemporaneously under seal, contains       the entire agr€emeat between       Defendant

Chrisopher Chad Pool and the United States conceming Defendant's plea of guilty in this

casc. No other agrccment or promise exists, nor may any additional agreement be entered

into unless in writing and signed by all parties. Any unilateral modification of this Plea

Agreement is hereby rejected by the United States. This Plea Agreement applies only to

the criminal violalions described and does nor apply to any civil matter or any civil

forfcitrue proceeding exoept as sp€cifically set forth. This Plea Agreement binds only the

United States Attorney's Office for the Western District of Oklahoma and does not bind

any other federal, state, or local prosecuting, administrative, or regulatory authority.   lf
          Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 2 of 17




                                                                                        2<       a0           0(
Defendant does not accept tlc tetms of this Plea Agreemenl by Febr[s ,yrtO                    19 at 5:00

pm. the offer is withdrawn.
                                                                                                              td
                                                Guiltv Plee

       2.      Defendant agrccs to entcr a plea of guilty to Counts                 I   through 5 of the

Indictmcnt in Casc Number CR- l 8-2 I 7-G. Count I charges that Defendant knowingly and

intcntionally posscsscd with intcnt to distribute a quantity of a mixtrre or subslance

containing a detectable amount of methamphetsmine, its salts, isomers, or salts                   of    its

isomers, a Schedule      II controlled     substance, in violation of    Title 21, Unitcd States Code,

Section   Ml(a[l).   To bc found guilty of violating Titlc 2t, Unitcd Statcs Codc. Section

841(aXl),   as charged    in the lndictment, Defendant must admit, and does admit, that on or

about July 13, 2018, in the Westcm District of Oklahoma:                 l)   Dcfendant knowingly and

intentionally posscssed       a   quantity ofa mixture or substance containing a detectable amount

of mcthamphetamine; 2) the subslance posscsscd was, in fact, a mixh,re or                     substance

containing a detectable amount of methamphetamine, its salts, isomets, or salts                   of   its

isomers, a Schedule      II   conholled substtnce within the meaning of the law; and 3) he

possessed the methamphetamine            with int€nt to disrr"bute it.

              Count 2 charges Defendant wilh possession ofa machinegun, in violation                   of

Title 18, Unitcd Statcs Code, Ssction 922(o). To be found guilty of violating Title                    18,


United States Code, Section 922(o), as charged in the Indictment, Defendant must admit,

and does admit, that on or about July 13, 2018, in thc Westcm Disfiict of Oklahoma:                    (l)
Defendant knowingly posscssed a machinegun; and (2) that he knew, or was awarc of, the




                                                         2
          Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 3 of 17




esscntial char.cteristica of thc fir€onn which madc it a maohinegun deftned by Tille 26,

United States Code, Section 5845(b).

               Count 3 charges Defendant witfi possession of an unregistcrcd fircarm-

silencer in violation of Title   2(   United States Code, Scction 5861(d). To bc found guilty

of violating Titlc 26, United States Codc, Section 5861(d), as ohargcd in the Indictment,

Dcfendant must admig and does admit, that on or about July 13,20t8, in the Western

Disrict of Oklahoma: (l) Dcfcndant knowingly             posscssed a silencer; and (2) the silencer

was not registered to him in the National Fircarms Rcgistration and Transfer Record.

               Count 4 charges Defendant with possession of an unregistered fircarm-

weapon made from a      riflc in violation of Title 26, United States Code, Section 5861(d).

To be found guilty of violatin g Title 26, United States Code, Section 5861(d), as charged

in thc Indictmcnt, Dcfcndant must admit, and docs a&nil, that on or about July 13, 2018,

in the Westem District of Oklahoma:       (l)   Defendant knowingly posses.s€d a weapon madc

from a riflc; and (2)   tie fircarm was not registered to him in lhe National            Firearms

Registration and Transfcr Record.

               Count 5 charges Defcndant was a felon in posscssion of fircarm in violation

of Title 18, United Statcs Codc, Section 922(9(1). To bc found guilty of violating Title

18, United States Code, Section 922(g)(l ), as charged in the lndictment Defendant must

admit, and does admit, that on or about July 13, 2018, in the Westcrn District of Oklahoma:

l)   Defcndant knowingly and unlawfully posressed a firearm; 2) he had previou,sly been

convicted   of a felony crime, that is, a crime punishable by a term of imprisonment

exceeding one ycar; and 3) before Defcndant possessed the firearm, the firearm affected


                                                     3
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 4 of 17




interstate commer€e in that said fircarm had previously crosscd state lines to reach the State

of Oklahoma.

                Marimun Penaltv. Rcstitutiou md Spcchl Assessment

       3. $Cg!.!i          The maximum penalty that could be imposed as a result of this plea

is forty (40) years of imprisonment or a finc of $5,000,000.fi), or both stch fine            and

imprisonment, as well as a mandatory special assessment          of   $100,00 and a term        of

supervised release of4 years. There is a mandstory minimum of Iive (5) years.

               @g3!        The maximum penalty that could be imposed as a result of this plea

is ten (10) ycars of imprisonment or a finc of $250,000.00, or both such fine                 and

imprisonment, as well as a mandatory special assessment          of $ 100.00 and a term of

supervised release of 3 years.


               Qgg4!!      The maximum p€nalty tbat could be imposed as a rcsult of this plea

is ten (10) ycars of imprisonment or a fine of $250,000.ffi, or both such fine                and

imprisonment, as well as a mandotory spccial assessment          of $100.00 and a term of

supcrvised release of 3 years.


              f4gl!!i      Thc maximum penalty that could be imposed as a result of this plea

is len (10) years of imprisonment or a fine of $250,000.00, or both such fine                 and

imprisonment, as well as a mandatory special assessment          of $100.00 and a term of

supervised release   of3   years.

              Count 3: The maximum penalty that could be imposed        as a   result of this plea

is ten (10) yean of imprisonment or a fine of $250,fi)0.00, or both such fine                 and




                                                  4
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 5 of 17




imprisonment, as well as a mandatory special assossment          of   $100.00 and a term of

superviscd rclcasc of 3 pars.

                Defendant is pleading guilty to multiple counts ofconviction, and Defendant

understands that the Court may impose the scntcncc as to each count to run consecutively

to one another, so that the total imprisonment that Defendant may facc is greater than the

maximum punishment for any one offense.

       4.       ln addition to the punishment dcscribcd above, a plea of guilty can alIect

immigration status. If Defendant is not a citizen of rle United Ststes, a guilty plea may

rcsult in &po,rtation and rcmoval from th€ Unitcd Statcs, may prcvent Defendant from evcr

lawfully reentering or rernaining in the United States, and may result in the denial of

naturalization. If Defendant is a naturalized sitizcn of the UniGd States, a guilty plea may

result in denaturalization.

       5.      ln addition, 0re Court rmrst ordcr thc paymcnt of restitution to any victim(s)

of the offense. Pursuant to 18 U.S.C. $$ 3663(aX3) and 3663A, the parties further agree

that, ss part ofthe senlence resulting from Defendant's ple4 the Court will enter an order

ofrestitution to all victios of Defendant's relevant conduct as determined by reference to
                                               *Guidclines"),
ttc Unitcd   Statcs Scntcncing Cuidclincs (the

       6.      Defendant agrees to pay the spccial assessment due the United State$ to lhe

Offrce of the LJnitcd States Court Clerk immediately following sentencing. Defendant

understands that any fine or restitution ordered by the Court is immediately due unless the

Court provides for payment on a date certain or in installments.      If the Court imposes   a


schedule for payment of restitution, Defendant agrees that such a schedule represents a


                                                 5
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 6 of 17




minimum payment obligation and does not preclude the United States Attomey's Office

from pursuing other means by which to salisfy Defendant's full and immediately

enforceable financial obligations. Defendant accepts a continuing obligation to pay in full,

as soon as possible, any financial obligation imposed by the           Court. Dcfendant further

understand.s that a failure to abide by the terms   of rny rcstitution schedule imposed by the

Court may result in further action by the Court.

       7.      For cerlain strtutory offcnses, the Court must also impose a term of

supcrvised release, which Defendant      will begin to scrve after being released from cuslody.

For all other offenses, thc Court may imposc a term of supervised release to be served

following rclcase from custody. During the term of supervised rclease, Defsttdant will be

subjec.t to conditions that   will include prchibitions   against violating locel, state, or federal

law, rcporting requirements, restrictions oo travel and rcsidence, and possible testiog for

conrotled substance usc. If Dcf€ndant violares the conditions of supcrvised rclcasc, lhe

Court may rcvokc Defendant's supervised relcase and sentence Defendant to an additional

lerm of imprisonment. This additional term of imprisonment would be served without

crcdit for the time Defendant succ*sfully spent on supervised release. When combined,

the original term of imprisonment and any subscquent term of imprisonment the Court

imposes may cxceed the stratutory maximum prison tcrm allowable for the offense.

                                     Ifsmciglteilslcg!
       8.     Defendant agrees to disclose all assets in which Dcfendant has any interest

or over which Defcndant excrcises control. dircctly or indirectly, including those hcld by a

spouse, nominee, or any othcr third     party. Upon requesl by the United States, Defeodant


                                                    6
          Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 7 of 17




sgrces   (l)   to completc truthfirlly and sign undcr penalty of perjury a Financial Statement

of Debtor by the change+f-plea hearing. or     a date    dherwise agrecd to by the United States.

and (2) to provide updates with any material changes in circumstances, as described         in   18


U.S.C. $ 3664(k), within sevcn days of the cveat giving rise to the changes. Defendant

understands that thc United States     will takc Defendant's compliance with these       requests

into account when        it   rnakes a recommendation      to the Courl regarding Dcfen&nt's

acceptance of responsibil ity.

         9.      Defendant rlso expressly authorizes the United States Attorney's Office to

obtain a credit report on Defendant, in ordcr to cvaluatc Dcfcndant's ability to satisfy any

financial obligationa imposed by the Court. Finally, Defcndant agr€es to notify the

Financial Litigation Unit ("FLU") of the United Statcs Attorney's Office and to oblain

permission from FLU before Defendant Eansfers any interest in property with a lalue

exceding $1,000, owned directly, indirectln individually, or jointly by Defendant,

including any interest held or owned undor any namo, including trusts, partnerhips, or

corporations, Defendsrt acknowledges a continuing obligation to notify and obtain

permission from FLU           for any transfers of the     above-described pmperty     until fi:ll

satisfaction    of any rcstihrtion, fine. special   assessment,   or othcr financial obligations

imposcd by the Cout.

                                           Forfeiture

         10.     Defendant agrces to forfeit to the utrited stales voluntarily and immediately

all of Defendant's right, title, and interest in and to all asscts which arc subject to forfeiturc

pursuanr to Title 18, United Sates Code, Section 924(d), Title 21, United States Code.


                                                     7
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 8 of 17




Section 853, Title 26, United States Code, Section 5872 and Title 28, United States Code,

Section 2461(c), including but not limited to:

              l.   A Smith & Wcsson, .357 caliber rcvolver, bearing serial number
              A8568I3;

              2.     A Rossi, ,22 caliber long riflc, bcaring serial number 3248463;

              3.   A FMK, AR-l Xtreme, .223 caliber rifle, bearing serial number
              FMI38438;

              4      A HWS, .32 calibor revolver, bearing serial number 50724;

              5      A mctal pipe '2ip gun";

              6      Glock, Model 26, 9mm pistol, bearing serial number VMW262;

              7.     A Mossbcrg, Model 715T, .22 calibcr rifle, bearing serial number
              ELH3462962;

              8.     A Rock Island Armory, Modcl     Ml9lt Al,    ,45 Caliber ACP pistol,
              bearing scrial number RIAI75?537:

              9.     A Taurus, Model PTgllAR, .45 caliber ACP pistol, bearing serial
             nmberNBS56389;

              10.    A Ruger, Model SPI0l, revolver. bearing scrial number5708172l;

              ll.    A Ruger, .22 caliberpistol, bearing serial number 1145003;

              12.    A Ruger, Model LC9S, 9mm pislol, bearing serial number 327-38172;

              13.  A Rohm GmbH, Model66, revolver, bearing serial number
              IC3326-l;

              14.    A Glock Model l7-T, kaining pistol, bearing an unradable          scrial
              number;

              15. A     Bcretta, Model 92FS, 9mm pistol, bearing serial number
              88R369042;




                                                 I
Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 9 of 17




    16. A Clock, Model 23, .40 caliber pistol, bcaring serial number
    I(XK47I;

     17   .   A
            Mossberg, Model 71 5T, .22 caliber rifle, bearing serial number
    Et(K3301599;

    18.  A Taurus, Model PTl40 Pro, .40 caliber, pistol, beadng serial number
    SFN37045;

    19.       A   disassembled (broken) Smith   &   Wesson Bodyguard, .380 caliber
    ACP, bcaring s€rial numbc EAP7778;

    20.       A Heritage Ruff Rider Ravolva, bcaring serial number Ml9905l

    21.       A Hopkins & Allea, handgun, bearing scrial number 2609;

    22. A Century Arms, Model RlAl,                 .308 caliber rifle, bearing serial
    number CAfi)090;

    23    .   A Glenfiel4 Model 60, rifle, bearing serial numbcr 2335 1030;

    24. A Mossberg, Model 88, 12 gaugc shotgun, bearing scrial number
    MV3900tS;

    25.       A Colt, Model M4, .22LR dfle, bcaring serial number 8P084402;

    26.       A Marlin, Modcl XT-17 rifle, bearing serial numbcr MMI0296D;

    27. A         Highpoint, Model 995, 9mm           rifle with    homemade sound
    suppressor, bearing serial numbor   Fl47l;

    28. A Mossbcrg Model 836,           12 gauge ohotgun, bearing serial number
    uM96l5ll;

    29.    Mossberg, Model 715T, ,22 caliber rifle, bcaring serial number
              A
    EMU3722098;

    30.       A Smith and Wesson, Model M&P          15,   rifle, bcaring serial number
    TF82384;

    31.       A Gloch Model 26, 9mm pistol, bearing serial number VMW262;




                                        9
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 10 of 17




                32.    An Interarms, Modcl 22 ATD, .22 caliber rifle, bearing serial number
                314590;

                33.    Any and all ammunition or magazines not specifically listed herein;

                34.    Two homemade somd suppressors;

                35.    Any and all parts for assembling sound suppressors;

                36.    Three "Glock switches"          for   converting Clock handguns to
                machineguns;

                37.    RBR military-style body armor; and

                38.    Approximately $5,789.00 in United States Currency.

                Dcfendant agrccs that the listed asscts werc involved in the violation to which

Defendant is plesding guilty.

       II   .   Defcndant knowiogly and voluntarily waives Defendant's right to a jury trial

on the forfeiture of gss€ts. Defendant knowingly and voluntarily waives all constitutional,

lcgal, and equitablc dcfcnrs to thc forfeiturc ofthese asscts in any procecding, and further

waives any claim or defcnse uader the Eighth Amendment                 to the United    States

Constitution, including any claim of excessive fine, to the forfeiture or disposition of assets

by tte Unitcd States, the State ofOklahoma, or its subdivisions. Defendant knowingly and

voluntarily consents to thc cntry of a final order of forfeiture beforc sentcncing as to

Defendant's interest in the assets. Forfeitrue of Defendant's asscts shall not be treated as

satisfaction of any fine, restitution, cost of imprisonment, or any other p€nalty the Court

may impose upon Defendant in addition to forfeiturc,

       12.      Defendant knowingly and voluntarily waives any right            to   appeal or

collaterally attack any mstter in connection with the forfeirure Prof ided for herein'


                                                  l0
         Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 11 of 17




Defendant waives Defcndanfs right to notice ofany forfeiture proceeding and agrees not

to file a claim to any of the aboveJisted propefly or prop€rty involved in the underlying

criminal conduct, or othorwisc to contcst forfcinuc in any civil, administrative, or judicial

proceeding that may bc initiated. Defendant further agrees not to assist others in {iling a

claim in a forfeiture pmceeding or otherwise assist others who challenge a forfeirure action

involving the aboveJisted property or property involved in the undcrllng criminal

conduct. DefeDdant also voluntarily and immcdiatcly waives all right, title, and interest in

and to the aboveJisted property in order that appropriate disposition may be made by the

appmpriat€ federsl or state law enforcemcnt agcncy.

                                  &s!lcf!!s-@gctbs
         13.   Thc partics acknowledge that 18 U'S.C. $ 3553(a) directs thc Court to

consider certain factors in imposing sentence, including the Guidelines promulgated by the

United States Sentencing Commission. Consequcntly, slthough the Panies recognize that

thc Guidclines arc onty advisory, they havc cntcrcd into ccrtain stipulations and agrecments

with rcspect to the Guidclines. Bascd upon the informstion known to the parties on the

date that this Ptea Agrcement is executed, they expe.ct to   takq but arc not limited to, the

following positions at sentencing:

               The partics agrec Dcfcndant should reccive a two-level downward

adjustment for Defendant'e acceptance of responsibility, purcuant to u.s.s.G. $ 3El.l(a),

if   Dcfendant commits no further crimes, does not felsely deny or frivolously contest

relevant conduct, and fully cornplies with all other tcrms of this Plea Agrcement. Further,

to the exteBt the Court finds Defendant qualifies for thrt two-level downward adjrstment


                                                ll
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 12 of 17




Bnd U.S.S.G. $   3El.l(b)   is applicable, the United States agrees to move for the additional

one-lcvcl downward adjustnrnt ofg 3El.l(b) if Dcfcndant acccpts thc tcrms of this Plca

Agrcement by thc deadlinc established in Paragraph       I   .



        The parties stipulate and agree that Defendant qualifies as a Career Offender.

        The parties stipulate and agrec that the amount                of   actual methamphetamine

attributable to the defcndaat is approximatcly 66.7 grams of actual mcthamphetamine.

        Apart fnrm any expressed agreements and stipulations, the parties reserve the right

to advocate for, and prcsent evidence relevant to, other Guidelines adjustments                and

sentencing faclors for considcration by the United States        kobation OIficc and the Court.

        14.   The parties have entcred into this Plea Agrccment under the provisions            of

Rule   ll(c)(l[A) & (B). Defen&lt      acknowledges and understands that the Court is not

bound by, nor obligated to accept, these strpulations, agrsements, or recommendations           of

thc Unitcd Statcs or Defendant. And, evcn        if   the Court rcjects one or more of thcse

stipulations, agrcemsnts, or rocommendations, 0rat fact alone would not allow Defendant

to withdraw Defendant's plea of   guilty. Upon Defendant's signing of this         Plea Agreement,


the United States intcnds to end its investigation of the allcgations in the Indictment as to

Dcfcndanl, cxccpt insofar as rcquircd to prepar€ for further hcarings in this case, including

but not limited to sentencing, and to prosecute othets,          if   any, involved in Defendant's

conduct. The United States agrees to end any investigation dirccted specifically at the

forcgoing stipulations, agreements, or recommendations as to Defendant. Howevcr,

subject to thc tcnnr and conditions of this Plea Agreemcnt and Plea Supplement, the United

States expressly rlserves the right    to take positions that deviate from the foregoing

                                                 12
         Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 13 of 17




stipulations, agrEemerts, or recommendations in the event that material credible evidence

requiring such a deviation is discovered during the course of its invcstigation after the

sig'ning of rhis Plea Agrecment or arises    liom   sources independcnt      of the United Statcs,

including the United States Pmbation Ofrioe.

                 \f,eivcr of Riqht to Aopcd rnd Bripc Collrtenl Chdlense

         15.    Defendant understands that the Court will consi&r the factors set forth in I 8

U.S.C. $ 3553(a) in {slsrmining Defendant's seoteace. Defendant also understands that

the Court lns jrnisdiction and authority to irnposc any sentcnce within thc statutory

maxirmrm for the olfense(s) to which Dcfendant is pleading             guilty. Dcfendant further

understands thet 28 U.S.C. $   l29l   and l8 U.S.C. $ 3742 give Defendant the right to appeal

the judgment and scntcnce imposod by the         Coua. Acknowledging all of this, aad in

e   xchange   for trc promirs and     concessions made by the United States          in this Plca

Agc€ment, Defcndanr knowingly and voluntarily waives the following rights:

                a.    Defcndant waives the right to appeal Defetrdant's guilty plea. and any

other aspect of Defendanl's conviction, including but not limit€d to any rulings on pretriat

suppression motions or any other prc{rial dispositions of motions and issues.

                b.    Exccpt as stated immediately below, Defendant waives the right to

appeal Defcndant's sentencc as imposcd by thc Cour! including any restitution, and the

manncr   in which the    senlence is determined.         If   the sentence is above the advisory

Guidelines range determined by the Court lo apply to Defendanl's case, this waiver docs

not includc Defendant's right to appeal spooifioally the substantive reasonableness of

Defendant's sentance;


                                                    l3
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 14 of 17




               c.     Dcfendant waives thc right       to collaterally challenge or move to

modify (undcr 28 U.S.C. $ 2255, l8 U.S.C. $ 3582(cX2), or any othcr ground) Defendant's

conviction or sentence, including any restitution. except with respect to claims of

ineffective assistance of counsel.

       Dcfendant acknowlcdgcs that thcse waivers rcmain             in full cffcct and are
enforceable, even if the Court rcjects one or more of the positions ofth€ United States or

Defendant set forth in paragaph 13.

       16.     Except as $ated immediately below, the United States agrees to waive its

right under 18 U.S.C. $ 3742 to appcal thc scntcncc imposed by the Court and the manner

in which the sentence was determined.     lf   the sentence is below the advisory Guidelines

range determincd by the Court to apply to this case, this u/aiver does not include the right

ofthe United   States to appeal specifically the subslantive reasonableness   ofthe sentence.

                        \tglver of FOIA lnd Privecv Act Rigbts

       17.     Defendant waives all rights, whcther asserted directly or by a representative,

to rcquest of or rcceive from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including but not limited to

records that Defcndant may seek under thc Frccdom of Information Act, 5 U.S.C. $ 552,

or the Privacy Act of 1914,5 U.S.C' $ 522a.

                                 Oblisrtiou of Defendrnt

       18.     Defendant thall commit no lirrthcr crimes. Should Defendant commit any

further crimes, knowingly give falsc, incompletc, or misleading testimony or informalion,

or otherwise viotate any provision of this Plea Agrcement, the united States will bc

                                                  t4
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 15 of 17




released from any obligations, agreements, or restrictions imposed on        it under this   Plea

Agreement, and the Unitcd States may prosecute Defendant for any and all of Defendant's

federal criminal violations, including perjury and obstruction ofjusticc. Any prosccution

within the scopc of this investigation that is not time-barred by thc applicable statutc of

limitations on the date of the signing of this Plea Agreemenl may be brought against

Defendant, notwithstanding the cxpiration of thc statutc of limitations btwccn thc signing

of this Plea Agrccmcnt and the commencement of that pnosecution. Defcndant hercby

waives all defenses based on the slatute of limitations with rcspect lo any prosecution that

is not time-barrcd on the date thst t1d.   plsi Agrtcmcnt    is signed.

       19.    The parties also recognize that      if   the Court determines Defcndant has

violated any provision ofthis Plea Agreement or authorizes Defsndant to withdraw from

Defcndant's knowing and voluntary guilty plea entered pursuant to this Plea Agrc.ement:

(a) all wrinen or oral statements made by Defendant to the Court or to federat or odter

dcsignatcd law cnforccment agcnts, any testimony given by Defcndant bcforp a grandjury

or other tribunal, whcther before or after the signing of this Plea Agreemen! and any leads

from those statements or testimony, shall be admissiblc in evidence in any criminal

proceeding brought against Defendant; and (b) Defendant shall assert no claim under the

Uniled States ConstiMion, any statut€, Fedcral Rule of Criminal Procedure I I (O' Federal

Rulo of Evidence 410, or any othcr federal rule or law that those statements or 8ny leads

from thosc statemerrts shoutd be suppressed, Defendant knowingly and volunlarily waives

Defendant's rights dcscribed    in this paragraph       as   of the time Dcfendant signs this

Plea Agrecmont,


                                                  t5
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 16 of 17




                               obllsrtions of the unltcd strtes

       20.     If   D,efcndant entcrs a plea   of guilty os described above and fully mccts all

obligations undcr this Plca Agrcemcnt, th€ United States will move to dismiss at sentencing

Count 6 of the lndictment and the United States Attomey's Office for thc Westem District

of Oklahoma will not firrther prosecute Defendant for any crimcs related to Defendant's

participation in possession of a firearm in firrthorarrce of a drug-hafficking crime during

the period from on or about July 13. 2018. This Plea Agreement does not provide any

protection against prosecution for any crime not specifically &scribed above.

       21.    Dcfendant understands that thc scntcnce to bc imposed upon Defendant is

within the sole discretion of the Court. The United States does not make any promise or

reprcsentation es to whrt sentence Dcfendant will receive. The United Slates reserves the

right to inform the United States Probation Offrce and the Court of the nature and extent

of Dcfcndant's activitics with rcspect to this casc and all othcr activitics of Defendant that

the United States dcems relevant to Bentencing.




                                                    t6
        Case 5:18-cr-00217-G Document 83 Filed 03/08/19 Page 17 of 17




                                       Sllneturcs

       22.     By signing this Plea Agreemcnt, Dcfcndanr acknowledges that Defendant

has discussed the tetms of the Plea Agreement with Defendant's attorney and understands

and accepts thos€   terms. Further, Dcfendant acknowledges that this PIea Agreemcnt, in

conjunction with t}c Plea Supplemcnt filcd contcmporaneously under scal, contains thc

only lcrms of thc agrcement concerning Defendant's plea of guilly in this case, 8nd that

thcre arc no other deals, bargains, agreemcnts, or understandings which modify or alter

thesc terms.

       o*,a *i"   %*y     or   {+Vfu,+Q.(,zotg.

                                                ROBERT J. TROESTER
APPROVED:                                       First Assistant U.S. Attomey



                                                     N,itqbs
VIRG      L. HINES                              NICHOLAS J. PATTERSON
Deputy Chief, Criminal Division                 Assistant U.S. Attorney
                                                Westem Dietrict of Oklahoma
                                                210 Park Avenue, Ste. 400
                                                Oklahoma City, Oklahoma 73 102
                                                (405) 5s3-8782 (office)
                                                (405) 553-E8EE AX)




    ISTOPHER CHAD POOL                          R BER    S. JACKSON
Defendant                                       Attomey for Defendant




                                               l't
